Citation Nr: 1204839	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for low back pain.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for sciatic nerve peripheral numbness in the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to October 1996, to include a tour in the Persian Gulf.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The RO originally addressed the back and lower extremities claims as one combined claim.  However, the Board finds that these issues are best addressed as separate issues, since the back claim was previously denied by the RO, but the lower extremities claim is an original claim for service connection.  The Board has adjusted the issues accordingly.  

The issues of entitlement to service connection for low back pain, and entitlement to service connection for sciatic nerve peripheral numbness in the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1997 rating decision denied service connection for low back pain.

2.  The evidence pertaining to the Veteran's low back submitted subsequent to the January 1997 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's January 1997 rating decision that denied service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for low back pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

In a January 1997 rating decision, the RO denied service connection for low back pain.  The Veteran was advised that the records did not show that he currently had a "permanent residual or chronic disability."  He was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  

In July 2006, the Veteran filed a claim to reopen his previously denied claim for service connection for low back pain.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the record since the January 1997 denial: private treatment records, VA treatment records, lay statements, service treatment records (STRs), and VA examinations.  With the exception of the STRs, all of this evidence is new because it has not previously been submitted.  

Additionally, the VA spine examination is material to the Veteran's claim.  As mentioned, the Veteran's claim was previously denied because the Veteran did not have a current lumbar spine disorder.  At the July 2008 VA examination, the Veteran was diagnosed with spondylosis of the lumbar spine with neuroforaminal narrowing based on X-ray evidence.  This evidence bears directly and substantially upon the specific matter under consideration.  The evidence is significant and must be considered in order to fairly decide the merits of the claim.  

For these reasons, the Veteran's claim of service connection for low back pain is reopened.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for low back pain is reopened.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Specifically, a remand is needed to afford the Veteran VA addendum medical opinions to determine the etiology of his currently diagnosed spondylosis of the lumbar spine and sciatica in the lower extremities.  The Veteran was afforded a VA examination in July 2008, where he received these current diagnoses.  For the foregoing reasons, the Board finds the VA examination to be inadequate.  

First, the examination is inadequate because the July 2008 VA examiner, in forming his medical opinion, did not consider the Veteran's and the Veteran's spouse's lay statements regarding the in-service incurrence of the disorders and the continuity of symptomatology since the Veteran's military discharge.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The examination is inadequate since the VA examiner did not consider and address these lay statements.

Second, the July 2008 examination is inadequate because the VA examiner did not address the multiple in-service complaints of and treatment for the Veteran's lumbar spine and lower extremities.  The examiner reviewed the claims file and then determined that the Veteran's current lumbar spine disorder and lower extremity disorders are not due to his active military service.  As support for this conclusion, the examiner pointed to the absence of evidence in the Veteran's military separation examination.  However, the examiner failed to address and consider the multiple in-service documentation and the relationship of these complaints to the Veteran's current diagnoses.  Thus, the Board finds these medical opinions to be inadequate.
VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before decisions on the merits may be reached.  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Shreveport, New Orleans, are dated from July 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Shreveport, New Orleans, VAMC since July 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current lumbar spine disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran currently has a lumbar spine disorder that was incurred during his period of active duty from January 1973 to October 1996?

In providing his/her opinion, the examiner should specifically discuss the implications of the in-service documentation, including the March 1974 complaint of low back pain and the accompanying diagnosis of "musculospastic back," the April 1981 complaint of low back pain, the September 1981 complaint of low back pain, the April 1992 complaint of low back pain, and the August 1996 Report of Medical History in which the Veteran checks back pain.  The examiner should also address the Veteran's reports of low back pain at the post-service December 1996 VA examination.

In forming his/her opinion, the examiner is asked to consider the Veteran's and the Veteran's spouse's lay statements regarding the progression of the disorder, and comment on whether their statements make sense from a medical point of view.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

3.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed sciatica in the lower extremities.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran currently has sciatica in the lower extremities that was incurred during his period of active duty from January 1973 to October 1996?
In providing his/her opinion, the examiner should specifically discuss the in-service documentation, including the June 1980 complaint of numbness in the calves, the October 1980 complaint of numbness in both legs, the April 1981 complaint of bilateral radiculopathy, and the September 1981 complaint of numbness in the lower extremities.  

In forming his/her opinion, the examiner is asked to consider the Veteran's and the Veteran's spouse's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After the above actions have been completed, readjudicate the Veteran's claims of entitlement to service connection for low back pain, and entitlement to service connection for sciatic nerve peripheral numbness in the lower extremities.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


